    Case 19-20116          Doc 90      Filed 07/24/19 Entered 07/24/19 11:02:36                   Desc Main
                                         Document     Page 1 of 2
                                                                                                            FILED

                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF WYOMING

In re                                                    )                                                  11:01 am, 7/24/19

                                                         )                                                 Tim J. Ellis
DENNIS MEYER DANZIK                                      )      Case No. 19-20116                         Clerk of Court
                                                         )        Chapter 7
                                    Debtor(s).           )

                    ORDER DENYING DEBTOR’S MOTION FOR AN ORDER
                              STAYING PENDING APPEAL

          This matter is before the court on Debtor Dennis Danzik’s Motion for an Order Staying
the Estate Pending Appeal of the Order Dismissing Chapter 7 Case with Prejudice and the
Objection filed by Creditors CWT Canada II Limited Partnership (CWT Canada) and Resource
Recovery Corporation (RRC) (collectively known as the CWT Parties). After examining the
record, the court determined that a hearing would not materially assist in determining this matter,
and therefore considers it without hearing.
          Debtor seeks a stay pending appeal staying the “disbursement of any collected or
collectable estate during the appeal period.” Debtor asserts failure to stay distribution, will result
in any potential distribution from the bankruptcy estate may becoming moot.
          The relevant factors considered for a stay pending appeal are: (1) the likelihood that the
party seeking the stay will prevail on the merits of the appeal; (2) the likelihood that the moving
party will suffer irreparable injury unless the stay is granted; (3) whether granting the stay will
result in substantial harm to the other parties to the appeal; and (4) the effect of granting the stay
upon the public interest.1 Debtor bears the burden of establishing by a preponderance of the
evidence that he is entitled to the stay.2 The court’s decision granting or denying a stay pending
appeal is highly discretionary.3




1
    Abengoa Bioenergy Biomass of Kan., LLC v. ICM, Inc. (In re Abengoa Bioenergy Biomass of Kan., LLC), Case
    No. 16-10446, 2016 WL 2726643, at *1-2 (Bankr. D. Kan., May 6, 2016); see also In re Sandia Resorts, Inc., No.
    15-11532 t11, 2017 WL 1067749, at *4 (Bankr. D. N.M. Mar. 21, 2017) (“Factors one and two—likelihood of
    success and irreparable harm—are the most critical.”) In re Sandia Resorts, Inc., No. 15-11532 t11,
    2017 WL 1067749, at *4 (Bankr. D. N.M. Mar. 21, 2017).
2
    In re Gilbert, 541 B.R. 415, 418-19 (Bankr. E.D. Mich. 2015).
3
    Id.
  Case 19-20116      Doc 90     Filed 07/24/19 Entered 07/24/19 11:02:36             Desc Main
                                  Document     Page 2 of 2


       As Debtor did not address any of the factors, he failed to establish the elements for a stay
pending appeal. Therefore,
       IT IS ORDERED Debtor’s motion is DENIED.
                                                             BY THE COURT


                                                             _________________________  7/24/2019
                                                             Honorable Cathleen D. Parker
                                                             United States Bankruptcy Court
                                                             District of Wyoming




                                                                                             Page | 2
